                 Case 3:20-cv-04478-JD Document 83 Filed 09/08/20 Page 1 of 2




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   DAVID M. MORRELL
     Deputy Assistant Attorney General
 3   JENNIFER D. RICKETTS
     Director, Federal Programs Branch
 4
     WILLIAM K. LANE III
 5   Counsel

 6
     Attorneys for Defendants
 7
 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
11   MICHIGAN, et al.,                            Case No. 3:20-cv-4478-JD

12                  Plaintiffs,                   STIPULATED REQUEST TO
            v.                                    ENLARGE TIME TO ANSWER THE
13                                                COMPLAINT
14   BETSY DEVOS, and
     U.S. DEPARTMENT OF EDUCATION,
15
                    Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED REQUEST TO ENLARGE TIME
     Case No. 3:20-cv-4478-JD
                Case 3:20-cv-04478-JD Document 83 Filed 09/08/20 Page 2 of 2




 1          Pursuant to Civil Local Rule 6-2, Plaintiffs and Defendants file this stipulation regarding
 2   Defendants’ deadline to file their Answer to Plaintiffs’ Complaint. The parties stipulate to a 14-
 3   day enlargement, such that Defendants’ Answer shall be due by September 22, 2020, absent
 4   further orders by the Court or agreement by the Parties.
 5          This Court enjoined application of the challenged Interim Final Rule on August 26, 2020,
 6   see ECF No. 82, and ordered the parties to file a Case Management Statement by September 10,
 7   2020. The parties have been communicating and preparing to file that Statement. In the interim,
 8   however, the District Court for the District of Columbia entered partial summary judgment and
 9   vacated the Interim Final Rule on September 4, 2020. See National Association for the
10   Advancement of Colored People, et al., v. DeVos, et al., 1:20-cv-01996, ECF No. 77. Defendants
11   are still reviewing that ruling and determining next steps for all related litigation. Given this
12   significant recent development, the parties stipulate to a 14-day extension of Defendants’
13   deadline to answer, to allow this case to proceed in the most expeditious and efficient manner
14   practicable.
15
16   DATED: September 8, 2020                               Respectfully submitted,
17    XAVIER BECERRA                                        JEFFREY BOSSERT CLARK
      Attorney General of California                        Acting Assistant Attorney General
18    MICHAEL NEWMAN
      Senior Assistant Attorney General
      SARAH E. BELTON                                       DAVID M. MORRELL
19                                                          Deputy Assistant Attorney General
      Supervising Deputy Attorney General
20
                                                            JENNIFER D. RICKETTS
21    /s/ Garrett Lindsey                                   Director
22    GARRETT LINDSEY                                       /s/ William K. Lane III
      JAMES F. ZAHRADKA II
23    REBEKAH A. FRETZ                                      WILLIAM K. LANE III
      Deputy Attorneys General                              (D.C Bar No. 1034955)
24                                                          Counsel, Civil Division
      Attorneys for Plaintiff State of California           U.S. Department of Justice
25                                                          950 Pennsylvania Ave., N.W.
                                                            Washington, D.C. 20530
26
                                                            (202) 305-7920
27                                                          william.lane2@usdoj.gov

28                                                          Attorneys for Defendant

     STIPULATED REQUEST TO ENLARGE TIME
     Case No. 3:20-cv-4478-JD

                                                       1
